Citation Nr: 1547427	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-18 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed on a direct basis and as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder and panic disorder with social phobia, claimed on a direct basis and as secondary to service-connected PTSD.

3.  Entitlement to service connection for hypertension, claimed on a direct basis and as secondary to service-connected PTSD.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a disability manifested by excessive sweating, claimed on a direct basis and as secondary to service-connected PTSD.

5.  Entitlement to an initial disability rating higher than 50 percent for PTSD prior to September 11, 2013, and a rating higher than 70 percent thereafter.

 WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active military service from September 1977 to July 1978, and had subsequent service in the Army Reserves.  

This appeal originally came to the Board of Veterans' Appeals (Board) on appeal from June 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina, and Decatur, Georgia.  The RO in Atlanta, Georgia currently has jurisdiction of this case.  

In June 2014, the Veteran testified before a Decision Review Officer (DRO) sitting at the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Review of the record shows that the Veteran has claimed service connection for a traumatic brain injury (TBI) and Meniere's disease.  See Veteran's March 2012 statement; December 2014 deferred rating decision.  These claims have not yet been adjudicated by the RO as the agency of original jurisdiction (AOJ) and they are REFERRED to the RO for appropriate action.





REMAND

Remand is necessary to afford the Veteran a personal hearing before a Veterans Law Judge at the RO. 

As reflected above, this case stems from the Veteran's disagreement with multiple rating decisions and their resultant substantive appeals (VA Form 9s).  A July 2011 statement submitted by the Veteran in support of his service connection claims on appeal was accepted by the RO in lieu of a formal VA substantive appeal (VA Form-9).  Subsequently, in April 2015, the RO received the Veteran's Substantive Appeal to the Board (VA Form 9), which timely perfected an appeal of the increased rating claim for PTSD, and on that form, the Veteran checked the box requesting a Board videoconference hearing at a local VA office.  Although this VA Form 9 only perfected the appeal of the increased rating claim, the Veteran also enclosed argument in support of his service connection claims which were already on appeal.  At any rate, both appeals have been merged into the instant appeal.  

Although the Veteran has already testified before a DRO, he is also entitled to a hearing before the Board.  There is no indication that the Veteran has yet been afforded a Board hearing and his hearing request has not been withdrawn. Accordingly, the requested Board hearing must be scheduled.  

In addition, efforts must be made to clarify whether the service connection claim for bipolar disorder and panic disorder with social phobia is still in appellate status.  The Certification of Appeal (VA Form-8) signed in 2015 does not list such issue and the RO has indicated that the issue was "Advanced Allowed" on September 11, 2013, which coincides with the effective date assigned for the 70 percent rating for his PTSD.  However, the current record does not contain a rating decision awarding service connection for bipolar disorder and panic disorder with social phobia, and no such award is listed on any of the Veteran's code sheets.  Consequently, it is unclear whether there remain any allegations of errors of fact or law for appellate consideration of the bipolar disorder/panic disorder claim and so the record must be clarified before the Board can proceed with any further appellate consideration on that issue.  See 38 U.S.C.A. § 7105 (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing (or a Travel Board hearing if he chooses) before a Veterans Law Judge at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing at his latest address of record.  Put a copy of this notification letter in the claims file. 

If he fails to appear for the hearing on the date it is scheduled, without showing good cause, or changes his mind and elects not to have this hearing, then also document that in the file.

2.  Also clarify whether the service connection claim for bipolar disorder and panic disorder with social phobia continues to be in appellate status.  The status of this issue should be clearly noted in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




